Citation Nr: 0816417	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral lower leg 
disorder, to include bilateral knee and shin disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1988 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a Board video hearing in August 
2005, and that transcript has been associated with his claims 
file.

The veteran's claim was remanded in April 2006 for the 
purposes of obtaining all private and VA medical records, as 
well as a VA examination.


FINDINGS OF FACT

1.  Bilateral leg and knee pain has been attributed to 
bilateral pes planus that preexisted the veteran's military 
service, and which is not shown to have increased beyond the 
natural progression of the disorder in service.

2.  A bilateral lower leg disorder, to include bilateral knee 
and shin disorders, is not attributable to service.  


CONCLUSION OF LAW

A bilateral lower leg disorder, to include bilateral knee and 
shin disorders, was not incurred in or aggravated by active 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for a bilateral lower 
leg disorder, to include bilateral knee and shin disorders.  
The Board notes that the veteran's claim was received in 
April 2000.  The RO provided VCAA notification in April 2001.  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant' s claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated in August 2001.  

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  

In particular, the April 2001 VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
April 2001 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in August 
2006.  See Dingess.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.




Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).   However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran filed a claim for service 
connection for a bilateral lower leg disorder, to include 
bilateral knee and shin disorders, in April 2000.  Service 
medical records show that the veteran was seen for various 
leg and knee problems during his period of active duty.  
Notably, on entrance examination in October 1988, mild 
bilateral pes planus was noted; the notation "feet never 
hurt" was added.  In February 1991, he was seen for an 
infection of his left knee.  In August 1993, he was seen for 
pain in his legs, with a three-month history of distal medial 
tibial pain, right greater than the left.  At that time, the 
absence of acute trauma was noted.  The assessment was shin 
splints versus stress fracture.  At that time, the X-ray 
report was within normal limits.  He was placed on physical 
profile restrictions that would last until early September 
1993.

The Board also notes that the veteran's service medical 
records reflect some childhood injury involving the right 
leg.  Although no leg problems were noted at entry into 
active service, on an August 1991 medical history report, the 
veteran recounted having fractured his right tibia when he 
was 4 years old.  

The veteran's March 1994 separation examination was negative 
for any condition involving the legs, knees or lower 
extremities, bilaterally.

Post-service medical records, including an April 1998 
treatment record from a private physician, diagnosed the 
veteran with bilateral leg pain with the need to rule out 
primary knee derangement.  A November 1998 X-ray of the knees 
was normal.  A May 2001 medical report noted complaints of 
ongoing leg pain since 1991.  In June 2001, an MRI revealed a 
small joint effusion, bilaterally.  In the left distal 
femoral metaphysis, a slightly irregular cystic focus of 
increased signal, slightly linear, was observed.  The 
physician stated that the cause may be an incidental cyst.  
As to the right leg, the physician noted an ill-defined, mild 
edema in the subcutaneous fat, especially laterally and 
anteriorly, superficial to the infrapatellar tendon.  The 
veteran was diagnosed with superficial subcutaneous edema of 
uncertain etiology associated with a small joint effusion

On treatment in April 2001, that private physician noted a 
scar on the upper left thigh.  The assessment was bilateral 
knee pain, with the need to rule out osteoarthritis versus 
patellar chondromalacia.  An X-ray of the knees was normal. 
On follow-up treatment that month, another private physician 
noted that X-rays showed no evidence of stress fractures now 
or of arthritis.  The doctor believed that the veteran had 
patellofemoral pain in both knees, but he was unsure as to 
whether the veteran had medial meniscal tears from past 
injuries.  He recommended an MRI and noted chronic shin 
splint pain and the need for arch support in his shoes.

On follow-up treatment in February 2002, the assessment was 
bilateral knee pain, which most likely represented wear and 
tear from overuse.  Additional clinical records that month 
reflected a diagnosis of chronic knee pain syndrome that was 
possibly due to "exposure" following active service.

VA outpatient records demonstrate recurring treatment for 
bilateral leg and knee pain.  Chronic leg and knee pain since 
Desert Storm was reported in May 2003.  In October 2003, 
obesity was noted, as was leg pain since 1991.  A February 
2004 Gulf War examination noted obesity.  Sharp pain in the 
knees and shin bone was reported by the veteran in March 
2004.  Also in that month, the veteran was advised to lose 
weight.  In May 2004, it was noted that the veteran's leg 
pain was probably from lack of conditioning.  May 2005 X-rays 
revealed some minimal changes of degenerative arthritis of 
the right knee; the left knee was reported to be relatively 
normal.  Soft tissues were not unusual by X-ray.  Knee 
arthralgia was noted in January 2006.

During the veteran's August 2005 Board video hearing, he 
testified that he did not have a lower extremity condition 
prior to service.  He stated that his legs were under much 
strain due to loading cargo.  He noted that his problem 
started at the same time as treatment for large growths on 
his legs following his service in Desert Storm.  The veteran 
stated that his legs occasionally gave out, and that he was 
taking Darvocet for pain.  He stated that he should be 
service-connected for a bilateral leg condition because his 
problems began during his period of active duty.  

Lay statements were also submitted by the veteran in which 
persons who knew the veteran during service attested to the 
veteran's bilateral leg pain in service.

The veteran was afforded a VA examination in August 2006.  
The examiner noted a review of the veteran's claims file.  At 
that time, the veteran complained of pain affecting the 
myotendinous junction of the gastrocnemius complex and the 
Achilles tendon with pain that occasionally radiated in the 
anterior aspect of the distal third of the right and left 
leg.  Knee pain was also reported, especially in the medial 
and lateral compartment, bilaterally.  He also complained of 
fatigue and lack of endurance.  No synovitis, effusion, or 
pain upon compression was noted.  The examiner did observe 
mild puffiness on the medial compartment of both knees.  A 
significant pronation of both feet was also noted.  The 
examiner opined that the veteran had pes planus resulting in 
stress of the muscles that are responsible for supporting the 
arch, and that the pain is translated and radiated to the 
myotendinous junction or the gastrocnemius-soleus compartment 
of both legs and the medial compartment of both knees.  The 
examiner stated that the veteran's condition stemmed from his 
pes planus, and that his pes planus preexisted his period of 
active service.  Ultimately, the examiner opined that the 
veteran's condition was present when admitted into service.  

In an April 2007 addendum opinion, another VA examiner stated 
that there was no objective evidence within the record to 
demonstrate a specific trauma/injury/event that impaired the 
ligamentous or the bony structure of the veteran's feet 
during active service.  He also stated that the veteran's 
bilateral pes planus and associated complaints were not 
aggravated by active duty service, and specifically that 
there was no objective evidence that active duty aggravated 
preexisting pes planus beyond that natural progression of the 
disease.  

"Arthralgia" is defined as joint pain. See DeLuca v. Brown, 6 
Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Such a "pain alone" claim must 
fail when there is no sufficient factual showing that the 
pain derives from an in-service disease or injury.  Id.

Current treatment records show X-ray evidence of minimal 
changes of degenerative arthritis of the right knee.  
Further, the pain in the veteran's legs including his knees 
has been attributed to his bilateral pes planus.  However, 
although the veteran has satisfied the first criterion 
necessary to establish service connection for a condition of 
the bilateral lower extremity, a current diagnosis thereof, 
he has failed to demonstrate that he suffered from a chronic 
condition of the bilateral lower extremity during his period 
of active duty separate or that a current disorder of the 
lower legs is related to his military service.  In this 
regard, the veteran's 1988 enlistment examination clearly 
shows mild bilateral pes planus that preexisted service.  
Thus, the presumption of soundness on entrance does not 
apply.  Further, while there were some complaints in service, 
the VA examiner clearly stated that there was no objective 
evidence that the veteran's pes planus was aggravated in 
service beyond the natural progression of the disease.  As 
noted above, "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  See Hunt, supra.  While the record shows ongoing 
complaints of bilateral leg and specifically knee pain since 
1998, there is no clear diagnosis of actual leg pathology 
that accounts for such complaints.  Instead, a VA examiner 
who has reviewed all of the pertinent records in this case 
has attributed the veteran's complaints to his pes planus 
which preexisted his military service.  Further, to the 
extent that a recent radiology report includes a finding of 
degenerative arthritis of the right knee, such was not shown 
in service or within one year of service, and no examiner has 
attributed this pathology to the veteran's military service.  
Thus, the record contains no competent evidence establishing 
a nexus between the veteran's pes planus and related symptoms 
or other lower extremity pathology, and the veteran's 
service.  

The Board notes that, although the veteran believes that his 
condition of the bilateral lower extremity was incurred 
during active duty, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As noted above, a chronic condition of the bilateral lower 
extremity was not diagnosed during the veteran's period of 
service.  Although several complaints of leg, knee, and shin 
pain were noted during his period of active duty, none were 
noted during his March 1994 separation examination.  Further, 
there is no competent medical evidence of any link between 
his current diagnoses and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his current bilateral leg pain.  Instead, the 
competent medical evidence shows that a condition of the 
bilateral lower extremity is not related to service.  The 
August 2006 and April 2007 VA examiners stated that the 
veteran's pes planus was most likely present prior to 
service.  As such, neither examiner linked his current 
diagnoses to his period of active duty.  The Board attaches 
significant probative value to these opinions, as they were 
well-reasoned, detailed, consistent with other evidence of 
record, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

In sum, the competent evidence does not establish that the 
veteran's conditions of the bilateral lower extremity had 
their onset in service.  The service medical records revealed 
isolated instances of complaints related to the lower 
extremities, but they are silent as to a diagnosis or 
treatment for a chronic condition.  Further, there is no 
competent evidence of record linking a current disability of 
the lower extremities to service either on the basis of 
aggravation or incurrence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.




ORDER

Entitlement to service connection for a bilateral lower leg 
disorder, to include bilateral knee and shin disorders, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


